NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10283

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00244-WHO-4

 v.
                                                MEMORANDUM*
JESUS CHAVEZ ESPINOZA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Northern District of California
                  William H. Orrick, III, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Jesus Chavez Espinoza appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for conspiracy to

distribute and possess with intent to distribute methamphetamine, cocaine, and

heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Pursuant to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Espinoza’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Espinoza the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Espinoza’s conviction.

We accordingly affirm Espinoza’s conviction.

         Espinoza waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we grant the

government’s motion to dismiss Espinoza’s appeal of his sentence. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                           2                                    18-10283